         Case 1:21-cr-00480-PAC Document 19 Filed 09/01/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   August 31, 2021

BY ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:    United States v. Reinaldo Tirado and Raymond Diaz, 21 Cr. 480 (PAC)

Dear Judge Crotty:

        The Government respectfully requests that time be excluded under the Speedy Trial Act
between September 1, 2021, through the next-scheduled conference because the “ends of justice
served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The exclusion of time will allow the
Government to complete production of discovery, allow defense counsel time to review discovery
and decide what, if any, motions are to be made, and give the parties time to discuss potential
resolutions of the matter. The Government consulted with defense counsel, who consent to the
exclusion of time.

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney


                                        by: /s/ Elizabeth A. Espinosa ___________
                                            Elizabeth A. Espinosa
                                            Assistant United States Attorney
                                            (212) 637-2216


cc: Richard Rosenberg, Esq. (By ECF)                9/1/2021
    Calvin Scholar, Esq. (By ECF)
                                                    A conference will be held on October 6,
                                                    2021 at 11:30 AM in courtroom 14-C.
                                                    Time will be excluded through October 6,
                                                    2021. SO ORDERED.
